DETAILED ACTION
The following claims are pending in this office action: 1-14
The following claims are amended: 1-2, and 4-5 
The following claims are new: 6-14
The following claims are cancelled: -
Claims 1-14 are rejected. This rejection is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Objections Withdrawn
The objections to the Title and Claim 4 are withdrawn based on the amendments. 
RESPONSE TO ARGUMENTS
Applicant’s arguments filed in the amendment filed 09/09/2022 have been fully considered but are moot in view of new grounds of rejection necessitated by amendment. 
Independent claim 1 is amended to recite “the sensor data is verifiable, by using only sensor data of the 1st to (N-1)th time”, “transmit the tampering detection information to the controller every N times”, and “verify the received tampering detection information by using N-1 sensor data previously received”  This limitation is disclosed by Yajima et al. (US Pub. 2016/0191408) cited in the IDS dated 10/20/2020 as explained below and rejected accordingly.  
Independent claim 5 is amended in a similar way to claim 1.  The amended limitations are disclosed by Yajima et al. (US Pub. 2016/0191408) cited in the IDS dated 10/20/2020 as explained below and rejected accordingly.  
Dependent claims 2-4, and 6-14 depend on independent claims 1 and 5.  The newly amended elements in the claims are disclosed by Yajima et al. (US Pub. 2016/0191408) cited in the IDS dated 10/20/2020 as explained below, and so any additional features to the dependent claims are rejected accordingly.
Claim Objections
Claim 8, 11, and 14 are objected to because of the following informalities:
Claim 8 and 14 recites the limitation “every N times” (claim 8, ln. 2; and claim 14, ln. 2). If applicant intends to refer to “every N times” (claim 1, ln. 11; and claim 5, ln. 8), Examiner suggests “every of the N times”.  
Claim 11 recites the limitation “in a case that the contorller has received the tampering detection information” (claim 11, ln. 5).  This appears to be a typo.  Examiner suggests “in a case that the controller has received the tampering detection information”.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 10 recites the limitation “the verification circuitry verifies” (claim 10, ln. 4).  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests replacing “the verification circuitry verifies” with “verifying”.  
Claim 14 recites the limitation “the transmitter transmits” (claim 14, ln. 1).  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests replacing “the transmitter” with “the sensor”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US Pub. 2014/0301550) (hereinafter “Lewis”) in view of Yajima et al. (US Pub. 2016/0191408) (hereinafter “Yajima”) cited in the IDS dated 10/20/2020.  

As per claim 1, Lewis teaches a detection system comprising a controller; and ([Lewis, Fig. 2; para. 0034] “A control and/or regulating unit … is identified) 
A sensor including “([Lewis, Fig. 2; para. 0034] a sensor A is shown in the figures”)
acquisition circuitry configured to acquire sensor data at a number N times; ([Lewis, para. 0034] “Sensor 1 is configured for example, as a pressure sensor [acquisition circuitry] for detecting [acquiring] the fuel pressure… as sensor data”; [Fig. 2] “measure (X1, …, Xt) sensor data” [measure sensor data at a number t times]) 
calculation circuitry ([Lewis, para. 0010] “this cryptographic algorithm for generating the MAC may also be a symmetrical cryptosystem [calculation circuitry]”) configured to calculate tampering detection information ([Fig. 2; para. 0048] the sensor data… are fed into a CMAC algorithm [a MAC algorithm used to calculate tamper detection information– see para. 0047 and para. 0017]) from which non-tampering of the sensor data is verifiable, ([para. 0017] “the conformance of the two MACs is furthermore an indication that the transmitted sensor data received by the ECU have not been manipulated”) by using only part of the sensor data and ([para. 0048] “In sensor 1…The CMAC value is generated via all sensor data or a selected part of the sensor data”; calculate tampering detection information using only data of the 1st to (N-1)th time is more clearly taught by Yajima below)
a transmitter configured to transmit the sensor data to the controller, ([Lewis, para. 0034] “Sensor 1 may be connected via a physical data transmission channel [transmitter] in the form of a data transmission connection 3 to ECU2… sensor 1… transmits… sensor data via data transmission connection 3 to ECE 2”. A transmitter configured to transmit the tampering detection information to the controller every N times in place of the data is taught by Yajima below)
wherein the controller includes a receiver ([Lewis, para. 0045] “the data of individual channels K1, K2, K3, K4 transmitted using the individual data frames are buffered [received] at the receiver”) configured to receive the sensor data ([para. 0044] “it would be conceivable to use one of faster channels K2, K3 … for transmitting sensor data”) or the tampering detection information transmitted from the sensor; and ([para. 0044] “it would be conceivable to use one of slower channels K1, K4 … for transmitting the MAC or CMAC”)
verification circuitry ([Lewis, para. 0051] “a hardware security module [verification circuitry] is available in ECU 2, which offers hardware assistance for [calculates/generates] AES-based CMAC”) configured to verify the received tampering detection information by using sensor data received by the receiver in response to the receiver having received the tampering detection information. ([Lewis, para. 0051] “the MAC generated in ECU2 is then compared to the MAC which was received in ECU 2 [verifying the received tampering information]… If the two MAC values are identical, it may be inferred that the sensor data … which was used on the side of sensor 1 are identical to the corresponding values which were used on the side of ECU2 [sensor data last received] for generating the MAC [tampering detection information]… This implies that no manipulation of the data and no transmission errors have occurred”; verify the received tampering detection information by using N-1 data previously received by the receiver is taught by Yajima below)
Lewis does not clearly teach calculate tampering detection information using only data of the 1st to (N-1)th time; transmit the tampering detection information to the controller every N times in place of the data; and verify the received tampering detection information by using N-1 data previously received by the receiver.  
However, Yajima teaches calculate tampering detection information using only data of the 1st to (N-1)th time; ([Yajima, Fig. 18; para. 0124; para. 0131; para. 0134] “obtained the data frame [1st time] … the generator calculates a MAC (MAC1) [using Data A – see para. 0096, Fig. 9] … The MAC generator 21 updates the authentication code … by using the MAC 1 ….”; “The MAC generator … obtains the data frame including the data B [N-1 time] … calculates a MAC (MAC3) by using the data frame including the data B”… “the authentication code X becomes a value obtained by performing an XOR for the MAC1 and the MAC3” … “the communication control apparatus 10 obtains the notification frame [N time, N being 3] … make a comparison between the authentication code Y reported by the notification frame and the authentication code X recorded in the MAC table 31”)
transmit the tampering detection information to the controller every N times in place of the data; ([Yajima, Fig. 18; para. 0136] “The constant k is the number of data frames transmitted before the transmission node 40 transmits a notification frame”; For Fig. 18, tampering detection information is transmitted every 3 transmissions making N=3)
and verify the received tampering detection information by using N-1 data previously received by the receiver.  ([Yajima, Fig. 18; para. 0134] “make a comparison between the authentication code Y reported by the notification frame and the authentication code X recorded in the MAC table 31” [the authentication code X is determined by the data A and data B, N-1 data previously received])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Lewis with the teachings of Yajima to include calculate tampering detection information using only data of the 1st to (N-1)th time; transmit the tampering detection information to the controller every N times in place of the data; and verify the received tampering detection information by using N-1 data previously received by the receiver.  One of ordinary skill in the art would have been motivated to make this modification because the processing load imposed on the communication control apparatus [controller] is lighter than that of normal detection systems, thereby increasing the processing speed.  (Yajima, para. 0141)

As per claim 2, Lewis in view of Yajima teaches claim 1.  
Lewis also teaches the detection system according to claim 1, wherein the sensor further includes first counting circuitry ([Lewis, para. 0049] “the CMAC value may also be generated via a counter [first counting circuitry) configured to count a number of times the tampering detection information has been calculated, ([Para. 0050] “counter value RA is incremented … in sensor 1… after each generation of a CMAC”)
the calculation circuitry calculates the tampering detection information by further using the number of times counted by the first counting circuitry, ([Lewis, para. 0049] “the CMAC value may also be generated via a counter value RA [futher using the number of times counted].  Counter value RA protects the protocol against attacks by replay, since it prevents identical sensor values [using the sensor data] from resulting in identical CMACs”)
the controller further includes second counting circuitry ([Lewis, para. 0051] “the same calculations are carried out on the side of ECU2, also using… counter [second counting circuitry]”) configured to count a number of times the tampering detection information has been verified, and ([Para. 0050] “counter value RA is incremented … in ECU 2 … after each generation of a CMAC”.  [Para. 0051] Generation of a CMAC by the ECU 2 verifies the tampering information, and so the counter value is a number of times the tampering detection information has been verified)
the verification circuitry ([Lewis, para. 0051] “a hardware security module [verification circuitry] is available in ECU 2, which offers hardware assistance for [calculates/generates] AES-based CMAC”)  verifies the tampering detection information ([Para. 0051] the MAC generated in ECU2 is then compared to the MAC which was received in ECU 2 [verifying the tampering information]… If the two MAC values are identical, it may be inferred ... that no manipulation of the data and no transmission errors have occurred) by further using the number of times counted by the second counting circuitry ([para. 0051] “the calculations in ECU 2 also include [further using] … counter value RA”). 

As per claim 5, Lewis teaches a detection method executed in a detection system including a sensor and a controller, ([Lewis, Fig. 2; para. 0034] “a sensor A is shown in the figures… A control and/or regulating unit … is identified) the detection method comprising: acquiring, by the sensor, sensor data at a number N times; ([para. 0034] “Sensor 1 is configured for example, as a pressure sensor [acquisition circuitry] for detecting [acquiring] the fuel pressure… as sensor data”; [Fig. 2] “measure (X1, …, Xt) sensor data” [measure sensor data at a number t times])
calculating, by the sensor, tampering detection information ([Fig. 2; para. 0048] the sensor data… are fed into a CMAC algorithm [a MAC algorithm used to calculate tamper detection information– see para. 0047 and para. 0017]) from which non-tampering of the sensor data is verifiable, ([para. 0017] “the conformance of the two MACs is furthermore an indication that the transmitted sensor data received by the ECU have not been manipulated”) by using only part of the sensor data; ([para. 0048] “In sensor 1…The CMAC value is generated via all sensor data or a selected part of the sensor data”; calculate tampering detection information using only data of the 1st to (N-1)th time is taught by Yajima below)
transmitting, by the sensor, the sensor data to the controller; ([Lewis, para. 0034] “Sensor 1 may be connected via a physical data transmission channel [transmitter] in the form of a data transmission connection 3 to ECU2… sensor 1… transmits… sensor data via data transmission connection 3 to ECE 2”; [para. 0044] “it would be conceivable to use one of slower channels K1, K4 … for transmitting the MAC or CMAC; transmit the tampering detection information to the controller every N times in place of the data is taught by Yajima below)
receiving, by the controller, ([Lewis, para. 0045] “the data of individual channels K1, K2, K3, K4 transmitted using the individual data frames are buffered [received] at the receiver, i.e.., in ECU 2 here”) the sensor data ([para. 0044] “it would be conceivable to use one of faster channels K2, K3 … for transmitting sensor data”) or the tampering detection information transmitted from the sensor; and ([para. 0044] “it would be conceivable to use one of slower channels K1, K4 … for transmitting the MAC or CMAC”)
verifying, by the controller, the tampering detection information by using sensor data previously received in the receiving in response to having received the tampering detection information in the receiving. ([Lewis, para. 0051] “the MAC generated in ECU2 is then compared to the MAC which was received in ECU 2 [verifying, by the controller, the tampering information, in response to having received the tampering information] … If the two MAC values are identical, it may be inferred that the sensor data … which was used on the side of sensor 1 are identical to the corresponding values which were used on the side of ECU2 [sensor data previously received] for generating the MAC [tampering detection information] … This implies that no manipulation of the data and no transmission errors have occurred”; verify the tampering detection information by using N-1 data previously received is taught by Yajima below)
Lewis does not clearly teach calculate tampering detection information using only data of the 1st to (N-1)th time; transmit the tampering detection information to the controller every N times in place of the data; and verify the tampering detection information by using N-1 data previously received.
However, Yajima calculate tampering detection information using only data of the 1st to (N-1)th time; ([Yajima, Fig. 18; para. 0124; para. 0131; para. 0134] “obtained the data frame [1st time] … the generator calculates a MAC (MAC1) [using Data A – see para. 0096, Fig. 9] … The MAC generator 21 updates the authentication code … by using the MAC 1 ….”; “The MAC generator … obtains the data frame including the data B [N-1 time] … calculates a MAC (MAC3) by using the data frame including the data B”… “the authentication code X becomes a value obtained by performing an XOR for the MAC1 and the MAC3” … “the communication control apparatus 10 obtains the notification frame [N time, N being 3] … make a comparison between the authentication code Y reported by the notification frame and the authentication code X recorded in the MAC table 31”)
transmit the tampering detection information to the controller every N times in place of the data; ([Yajima, Fig. 18; para. 0136] “The constant k is the number of data frames transmitted before the transmission node 40 transmits a notification frame”; For Fig. 18, tampering detection information is transmitted every 3 transmissions making N=3)
and verify the tampering detection information by using N-1 data previously received. ([Yajima, Fig. 18; para. 0134] “make a comparison between the authentication code Y reported by the notification frame and the authentication code X recorded in the MAC table 31” [the authentication code X is determined by the data A and data B, N-1 data previously received])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Lewis with the teachings of Yajima to include calculate tampering detection information using only data of the 1st to (N-1)th time; transmit the tampering detection information to the controller every N times in place of the data; and verify the tampering detection information by using N-1 data previously received.  One of ordinary skill in the art would have been motivated to make this modification because the processing load imposed on the communication control apparatus [controller] is lighter than that of normal detection systems, thereby increasing the processing speed.  (Yajima, para. 0141)

As per claim 6, Lewis in view of Yajima teaches claim 1.  
Lewis also teaches wherein the calculation circuitry is further configured to calculate the tampering detection information using a common key shared by the sensor and the controller. ([Lewis, Fig. 2; para. 0039] a session key Ks shared between the sensor and the ECU is used to generate the message authentication code)

As per claim 7, Lewis in view of Yajima teaches claim 1.  
Lewis also teaches wherein the tampering detection information includes a message authentication code (MAC) value.  ([Lewis, para. 0017] "The conformance of the two MACs is furthermore an indication that the transmitted sensor data received by the ECU have not been manipulated [tampering detection information]")

As per claim 8, Lewis in view of Yajima teaches claim 1.  
Lewis does not clearly teach wherein the transmitter transmits the tampering detection information every N times without transferring the sensor data at the every N times. 
However, Yajima teaches wherein the transmitter transmits the tampering detection information every N times without transferring the sensor data at the every N times. ([Yajima, para. 0136] “the constant k is the number of data frames transmitted before the transmission node 40 transmits a notification frame [transmits the tampering detection information every k times]”; [para. 0016; Fig. 18] as each frame is transmitted in sequence, the sensor data is not transmitted at every k times, but instead the authentication data is transmitted every k times)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Lewis in view of Yajima for the same reasons as disclosed above.  

As per claim 9, the claim language is identical or substantially similar to that of claim 2. Therefore, it is rejected under the same rationale applied to claim 2.

As per claim 12, the claim language is identical or substantially similar to that of claim 6. Therefore, it is rejected under the same rationale applied to claim 6.

As per claim 13, the claim language is identical or substantially similar to that of claim 7. Therefore, it is rejected under the same rationale applied to claim 7.

As per claim 14, the claim language is identical or substantially similar to that of claim 8. Therefore, it is rejected under the same rationale applied to claim 8.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Yajima, as applied to claim 1 and 5 above, and further in view of van Roermund et al. (US Pub. 2013/0116964) (hereinafter “van Roermund”)

As per claim 3, Lewis in view of Yajima teaches claim 1.  
Lewis also teaches the calculation circuitry calculates the tampering detection information by using the sensor data, and ([Lewis, para. 0048] “In sensor 1…The CMAC value is generated via all sensor data or a selected part of the sensor data”)
the verification circuitry verifies the tampering detection information by using the sensor data. ([Lewis, para. 0051] “the calculations in ECU 2 also include the generation of an MAC via the incoming sensor data”)
Lewis does not teach the calculation circuitry calculates the tampering detection information by using a history of transmission of the sensor data by the transmitter, and the verification circuitry verifies the tampering detection information a history of reception of the sensor data by the receiver.
However, van Roermund teaches the calculation circuitry calculates the tampering detection information by using a history of transmission of the sensor data by the transmitter, and ([van Roermund, Fig. 3a; para. 0026] a MAC algorithm of the sending device [calculation circuitry] calculates a message authentication code [tampering detection information] over the accelerometer history 308 of the sending device [history of transmission of the sensor data by the transmitter])
the verification circuitry verifies the tampering detection information a history of reception of the sensor data by the receiver.  ([van Roermund, Fig. 3a; para. 0026] a MAC algorithm of the receiving device [verification circuitry] verifies a message authentication code [tampering detection information] over the accelerometer history 309 of the receiving device [history of reception of the sensor data by the receiver])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Lewis in view of Yajima with the teachings of van Roermund to include the calculation circuitry calculates the tampering detection information by using a history of transmission of the sensor data by the transmitter, and the verification circuitry verifies the tampering detection information a history of reception of the sensor data by the receiver.  One of ordinary skill in the art would have been motivated to make this modification because if the accelerometer [sensor] data history is “new” this means MAC 315 is authentic and not a replay of a previous protocol run.  (van Roermund, para. 0027)

As per claim 10, the claim language is identical or substantially similar to that of claim 3. Therefore, it is rejected under the same rationale applied to claim 3.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Yajima, as applied to claims 1 and 5 above, and further in view of Horn et al. (US Pub. 2021/0229797) (hereinafter “Horn”)

As per claim 4, Lewis in view of Yajima teaches claim 1.  
Lewis also teaches by using the sensor data in a case that the receiver has received the tampering detection information. ([Lewis, para. 0016] “message authentication code received from the sensor … by the control and/or regulating unit [in a case that the receiver has received the MAC/tampering detection information] … It is therefore ensured at the same time that the sensor used, from which sensor data were received, [using the sensor data] is an authentic sensor”)
Lewis does not clearly teach wherein the controller further includes command circuitry configured to calculate a command with respect to an actuator by using the sensor data when the receiver has received the sensor data; and estimation circuitry configured to estimate sensor data by using the sensor data last received by the reception unit receiver and the command calculated by the command circuitry.
However, Horn teaches wherein the controller further includes command circuitry configured to calculate a command with respect to an actuator ([Horn, Fig. 12; para. 0067] “the quadratic problem solver [command circuitry] as shown provides actuator commands to actuators 1202”) by using the sensor data ([para. 0067] “sensors 1202 provide aircraft wing tilt information [sensor data – see para. 0029] to optimization problem controller 1208 [using sensor data]; “the optimization problem may be formatted as a linear problem that is able to be solved using a quadradic problem solver…”) in a case that the receiver has received the sensor data; and ([Fig. 12; para. 0067] “in the example shown [in a case that] … sensors 1202 provide [receiver has received] aircraft wing tilt information [sensor data]”)
estimation circuitry configured to estimate sensor data ([Horn, Fig. 12; para. 0067] “Estimator 1204 [estimation circuitry], which determines an estimate of the current aircraft state [sensor data – see para. 0029]”) by using the sensor data last received by the reception unit receiver ([para. 0059] past commands, in the form of past sensor data received via the sensor, such as GPS data, are used to estimate parameters) and the command calculated by the command circuitry.  ([Fig. 12; para. 0067] “actuator commands may also be provided to estimator 1204”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Lewis in view of Yajima with the teachings of Horn to include wherein the controller further includes command circuitry configured to calculate a command with respect to an actuator by using the sensor data in a case that the receiver has received the sensor data; and estimation circuitry configured to estimate sensor data by using the sensor data last received by the reception unit receiver and the command calculated by the command circuitry.  One of ordinary skill in the art would have been motivated to make this modification because such a control system determines actuator commands based on the real-time dynamic states and provide optimized actuator commands that allows the aircraft [or robot] to utilize its full capabilities.  (Horn, para. 0026-0027)

As per claim 11, the claim language is identical or substantially similar to that of claim 4. Therefore, it is rejected under the same rationale applied to claim 4.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kishikawa et al (US Pub. 2016/0205194) discloses a specific identifier that may be provided by setting, in the data field of the data frame at a predetermined position, a message authentication code, such that a fraudulent ECU that does not know the predetermined rule regarding a transmission period (i.e. every N times) and the message authentication code cannot make the verification successful.  
Newsome et al. (US Pub. 2012/0303973) discloses a time-variant parameter corresponds to the difference between the least significant bit of an authentication and the current parameter of the previous sensor data transaction, and the time-variant parameter is used for sensor data integrity protection.  
Kim et al. (US Pub. 2018/0129826) discloses where a first cryptographic algorithm is applied to a first n-1 blocks of messages comprising n blocks of data.   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CHAU LE/Primary Examiner, Art Unit 2493